In a proceeding pursuant to article 78 of the CPLR to review respondent’s determination approving petitioner’s application for a certain land subdivision, but conditioning the approval upon petitioner’s paying a “drainage contribution” ($7,000, on the basis of about $1,200 per acre), petitioner appeals from a judgment of the Supreme Court, Suffolk County, entered October 22, 1968, which vacated the determination but remanded the matter to respondent for reconsideration. Judgment affirmed, without costs. In our opinion, in the special circumstances of this case, the “drainage contribution ” demanded does not qualify as an “ appropriate ” condition for waiving the drainage requirements of the subdivision regulations (Town Law, § 277, subd. 3), in that the stipulated sum does not represent a uniform area rate applicable to every development and keyed to the actual and contemplated expenditures by the municipality for the purpose of providing proper drainage therein (cf. Jenad, Inc. v. Village of Scarsdale, 18 N Y 2d 78; Billings Props. v. Yellowstone County, 144 Mont. 25; Jordan v. Menomonee Falls, 28 Wis. 2d 608, app. dsmd. 385 U. S. 4). Christ, P. J., Rabin, Hopkins, Brennan and Benjamin, JJ., concur.